Citation Nr: 0107788	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disorder, to include swelling and pain of the knees and hips, 
claimed as secondary to service-connected residuals of cold 
injuries to the feet and lumbosacral spine arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from March 1948 to December 
1954, from February 1955 to March 1961, and from April 1961 
to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1999 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  In the decision, the RO denied service 
connection for a bilateral leg disability manifested by 
swelling and pain in the hips and knees as secondary to 
service connected disabilities and denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities. 

REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

The veteran is service-connected for residuals of cold injury 
to the left foot with sensory changes and cold sensitivity, 
rated as 30 percent disabling; residuals of cold injury to 
the right foot with sensory changes and cold sensitivity, 
rated as 30 percent disabling; lumbosacral spine arthritis, 
rated as 10 percent disabling, malaria, rated as 
noncompensably disabling; and post-operative bilateral 
sympathectomy scars, also rated as noncompensably disabling.  
He has contended that the service-connected problems with his 
feet and spine have changed the way that he walks, caused his 
legs to swell and become painful, and caused pain in his 
knees and hips.  

The Board notes that, in August 1999, at a VA Medical Center, 
the veteran underwent incision and drainage of a left lower 
extremity abscess.  The Board also 

notes that the veteran has multiple non-service connected 
disabilities, to include cirrhosis of the liver, and that he 
reportedly last worked, as a cook, in 1989.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, VA must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 

those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Board has found that additional development of evidence 
is warranted with respect to the claim for secondary service 
connection as well as for the claim for a total disability 
rating based on unemployability.  The veteran's 
representative has requested that the case be remanded for 
the purpose of obtaining a medical opinion regarding whether 
or not the veteran has a bilateral leg condition of the hips 
and knees which is secondary to his service-connected 
bilateral cold feet injury and lumbosacral spine disorder.  
In light of the heightened duty to provide medical 
examinations and opinions, the Board finds that such an 
examination is warranted.

The Board also notes that in his claim for unemployability 
benefits which he veteran submitted in July 1999, the veteran 
reported that Social Security disability benefits had been 
awarded to him in 1990 based on impairment due to his 
service-connected disability of the feet.  Significantly, 
however, no attempt has been made to obtain that decision or 
the evidence upon which it was based from the Social Security 
Administration.  Such records are pertinent to the claim for 
a total disability rating, and must be obtained for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration a copy of the 
decision on appellant's claim for Social 
Security disability benefits as well as 
the medical records considered by that 
agency.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any disorder of 
the legs, to include the hips and knees.  
The veteran must be informed in writing 
of the potential consequences of his 
failure to appear for any scheduled 
examination.  It is imperative that the 
examiner review a copy of this REMAND and 
the pertinent medical records in the 
veteran's claims file.  The examiner 
should determine whether the veteran has 
a leg disorder, to include disorders of 
the hips and knees, and if so, whether 
such a disorder was caused or aggravated 
by residuals of cold injuries to the feet 
and/or lumbosacral spine arthritis.  The 
examiner should answer the question 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that a 
disorder of the legs, if found, to 
include disorders of the hips and/or 
knees, if found, were caused by or have 
been aggravated by residuals of cold 
injuries to the feet and/or lumbosacral 
spine arthritis.  In the event that the 
examiner finds that residuals of cold 
injuries to the feet and/or lumbosacral 
spine arthritis did not cause but have 
aggravated (increased in severity) a 
bilateral leg disorder, to include 
disorders of the hips and/or knees, then 
the examiner should comment on the extent 
of the aggravation.
3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims. The claim for secondary service 
connection should be adjudicated in 
accordance with 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has 

remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


